Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/25/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2015-075164 (applicant admitted prior art, hereinafter referred to as AAPA). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As claim 1, AAPA discloses a seal structure between an oil outlet formed in a first case and an oil inlet formed in a second case and having an end face facing an end face of the oil outlet with a clearance between the end faces (Figures 1-3 show a seal structure 
an annular first seal (14, that is 14A, 14B) disposed in an increased-diameter hole, which is formed on an outlet side or an inlet side of an oil passage in one of the oil outlet and the oil inlet and has a larger diameter than the oil passage (Figures 1-3, and as shown below), such that the first seal contacts a step surface located at a boundary between the oil passage and the increased-diameter hole (annular first seal 14 contacts the step surface via 10; Figures 1-3, and as shown below); and 
an annular second seal (10) harder than the first seal (10 is made of resin, and 14 is made of rubber; generally Shore D durometer scale measures hardness of plastics such as Teflon, and Shore A durometer scale measures hardness of rubber; hardness of rubbers falls between Shore A 20-90, and hardness of Plastics is between  Shore D 55-85; Hardness scale attached) and disposed in the increased-diameter hole such that the second seal (10) contacts the first seal (14) and the end face of the other of the oil outlet and the oil inlet (10 contacts the end face; Figures 1-3, and as shown below.)  



    PNG
    media_image1.png
    677
    608
    media_image1.png
    Greyscale


As to claim 2, AAPA discloses the seal structure according to claim 1, wherein a sum of an axial length of the first seal and an axial length of the second seal in a free state is larger than a sum of an axial length from the step surface to the end face of the one of the oil outlet and the oil inlet and an axial length of the clearance (Figures 1-3).  

As to claim 14, AAPA discloses the seal structure according to claim 2, wherein an inner diameter of the first seal (14) is larger than an inner diameter of the second seal and an inner diameter of the oil passage (Figures 1-3).  

As to claim 15, AAPA discloses the seal structure according to claim 14, wherein the first case is a housing of an oil pump and the second case is a valve body of a hydraulic control device (¶ 0031; seal assembly connects the outlet and inlet of the oil passages; also see MPEP 2114 for intended use purposes.)  

  As to claim 16, AAPA discloses a transmission including the seal structure according to claim 15, wherein the oil pump and the valve body are separately fixed to a case of the transmission, and the valve body is fastened to the case such that the end face of the other of the oil outlet and the oil inlet contacts an end face of the second seal (¶ 0031; seal assembly connects the outlet and inlet of the oil passages; also see MPEP 2114 for intended use purposes.)  
  
As to claim 17, AAPA discloses the transmission according to claim 16, wherein -5-New U.S. Patent Application the oil pump is driven by a motor of a vehicle and is disposed on a different axis from an input shaft of the transmission (¶ 0031; seal assembly connects the outlet and inlet of the oil passages; also see MPEP 2114 for intended use purposes.)  
  
As to claim 18, AAPA discloses the seal structure according to claim 1, wherein an inner diameter of the first seal (14) is larger than an inner diameter of the second seal and an inner diameter of the oil passage (Figures 1-3).  

As to claim 19, AAPA discloses the seal structure according to claim 18, wherein the first case is a housing of an oil pump and the second case is a valve body of a hydraulic control device (¶ 0031; seal assembly connects the outlet and inlet of the oil passages; also see MPEP 2114 for intended use purposes.)  
 
 As to claim 20, AAPA discloses the seal structure according to claim 1, wherein the first case is a housing of an oil pump and the second case is a valve body of a hydraulic control device (¶ 0031; seal assembly connects the outlet and inlet of the oil passages; also see MPEP 2114 for intended use purposes.)  

Allowable Subject Matter
Claims 3-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.